Exhibit 10.1

SEVENTH AMENDMENT

TO

AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

This Seventh Amendment to Amended and Restated Loan and Security Agreement is
entered into as of December 14, 2010 (the “Amendment”), by and between COMERICA
BANK (“Bank”), and ALIGN TECHNOLOGY, INC. (“Borrower”).

RECITALS

Borrower and Bank are parties to that certain Amended and Restated Loan and
Security Agreement dated as of December 16, 2005 as amended from time to time,
including without limitation by that certain First Amendment to Amended and
Restated Loan and Security Agreement dated as of November 15, 2006, that certain
Second Amendment to Amended and Restated Loan and Security Agreement dated as of
December 1, 2006, that certain Third Amendment to Amended and Restated Loan and
Security Agreement dated as of December 22, 2006, that certain Fourth Amendment
to Loan Documents dated as of March 7, 2007, that certain Fifth Amendment to
Amended and Restated Loan and Security Agreement dated as of April 28, 2008, and
that certain Sixth Amendment to Amended and Restated Loan and Security Agreement
dated as of December 5, 2008 (collectively, the “Agreement”). The parties desire
to amend the Agreement in accordance with the terms of this Amendment.

NOW, THEREFORE, the parties agree as follows:

1. The following defined terms in Section 1.1 of the Agreement are hereby
amended to read as follows:

“Committed Revolving Line” means a Credit Extension of up to Thirty Million
Dollars ($30,000,000).

“Revolving Maturity Date” means December 31, 2012.

2. Subsection (e) of the defined term “Permitted Investment” is amended to read
in its entirety as follows:

(e) Investments of Subsidiaries in or to other Subsidiaries or Borrower and
Investments by Borrower in Subsidiaries not to exceed Three Million Dollars
($3,000,000) in the aggregate in any fiscal year provided however that (i) such
Investments in Costa Rica in an aggregate amount not to exceed $25,000,000 shall
be deemed “Permitted Investments”, (ii) investments in Align Technology BV in
Amsterdam in an aggregate amount not to exceed $25,000,000 shall be deemed
“Permitted Investments”, and (iii) Investments in (A) Costa Rica in an aggregate
amount exceeding $25,000,000 and (B) investments in Align Technology BV in
Amsterdam exceeding $25,000,000 shall be deemed “Permitted Investments,
respectively, if Bank is granted and maintains a first priority perfected
security interest in the stock, units or other evidence of ownership of each
Subsidiary (not to exceed sixty-six percent (66%) of such stock, units or other
evidence of ownership of any such Subsidiary) on terms satisfactory to Bank.

3. Section 2.6(a) of the Agreement is amended to read as follows:

(a) Unused Facility Fee. If Borrower keeps unrestricted cash at Bank in an
amount of at least $55,000,000, on the first day of each calendar quarter,
Borrower shall pay to Bank a fee equal to 0.05% of the difference between the
Committed Revolving Line and the average daily balance of outstanding Advances
during the immediately prior calendar quarter. If Borrower’s unrestricted cash
at Bank is less than $55,000,000, on the first day of each calendar quarter,
Borrower shall pay to Bank a fee equal to 0.125% of the difference between the
Committed Revolving Line and the average daily balance of outstanding Advances
during the immediately prior calendar quarter. In addition, Borrower shall pay
to Bank an additional $12,500 on the first day of each calendar quarter (the
“Prior Unused Facility Fees”). If Borrower terminates this Agreement on or
before December 31, 2012 (whether voluntary or involuntary

 

1.



--------------------------------------------------------------------------------

because of the occurrence and continuance of an Event of Default), then Borrower
will pay Bank all amounts due and owing under the Agreement, including, without
limitation, any Prior Unused Facility Fees that would have been payable to Bank
under this Section 2.6(a) for those quarters for which payment would have been
due to Bank through the Revolving Maturity Date.

4. Unless otherwise defined, all initially capitalized terms in this Amendment
shall be as defined in the Agreement. The Agreement, as amended hereby, shall be
and remain in full force and effect in accordance with its respective terms and
hereby is ratified and confirmed in all respects. Borrower ratifies and
reaffirms the continuing effectiveness of all instruments, documents and
agreements entered into in connection with the Agreement. As a condition to the
effectiveness of this Amendment, Borrower shall pay Bank an amount equal to the
Bank Expenses incurred in connection with the preparation of this Amendment.

5. Borrower represents and warrants that the representations and warranties
contained in the Agreement are true and correct as of the date of this
Amendment, and that no Event of Default has occurred and is continuing. This
Amendment may be executed in two or more counterparts, each of which shall be
deemed an original, but all of which together shall constitute one instrument.

6. This Amendment may be executed in two or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one
instrument.

7. As a condition to the effectiveness of this Amendment, Bank shall have
received, in form and substance satisfactory to Bank, the following:

(i) this Amendment, duly executed by Borrower;

(ii) Corporate Resolutions to Borrow;

(iii) an amount equal to all Bank Expenses incurred through the date of this
Amendment; and

(iv) such other documents, and completion of such other matters, as Bank may
reasonably deem necessary or appropriate.

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the first
date above written.

 

ALIGN TECHNOLOGY, INC. By:  

/s/ Kenneth Arola

Title:  

VICE PRESIDENT & CHIEF FINANCIAL OFFICER

COMERICA BANK By:  

/s/ Jerry Iwata

Title:  

SVP

 

2.